Citation Nr: 0810127	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-27 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased disability rating for cervical 
spine degenerative disease without radiculopathy, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to November 
1971, February 1983 to May 1983, and from September 1984 to 
October 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a VA examination in November 2004.  The 
examiner noted that neither the claims file nor any medical 
records were available for review.  Upon physical 
examination, the examiner estimated that during acute 
flareups of neck pain, there was going to be "at least 50 
percent reduction" of flexion, but the examiner could not 
give exact degrees.  The examiner estimated that, during 
acute flareups, there was going to be mild functional 
impairment due to the neck condition, but the examiner did 
not consider him to have any functional impairment due to his 
neck condition.  The examiner diagnosed symptomatic severe 
degenerative disk disease of the cervical spine but with no 
evidence of radiculopathy found.  

The veteran underwent another VA examination in March 2006.  
That examiner also noted that no claims file or medical 
records were available for review.  Following physical 
examination, the examiner estimated that the veteran would 
have no additional limitation of motion during flare up and 
would have no additional limitation of motion of his cervical 
spine during repetitive use.  

The veteran's representative argues for a new VA examination 
to reconcile the November 2004 and March 2006 VA examination 
findings.  In light of the apparently contradictory findings, 
the Board believes that a VA examination and opinion, based 
on a review of the claims file and medical records, is 
necessary.  38 C.F.R. § 4.2 (2007).  

On remand, the veteran should also be provided with 
appropriate notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
complies with Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).  

2.  Schedule the veteran for VA 
orthopedic and neurologic examinations to 
determine the severity of his service-
connected cervical spine disability.  The 
claims file, pertinent medical records, a 
copy of this remand, and any additional 
evidence obtained pursuant to the request 
above, must be made available to the 
examiners for review in connection with 
this examination.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiners should describe all 
symptomatology due to the veteran's 
service-connected cervical spine 
disability.

The examiners should note the range of 
motion (in degrees) of the cervical spine 
through all planes.  The examiners must 
state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests 
of motion should be identified.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, currently or historically, 
should be noted.  The examiners are asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the neck is used repeatedly.  
All functional losses caused by service-
connected cervical spine disability due 
to pain, weakness, fatigability, etc., 
should be specifically equated to 
additional degrees of motion lost beyond 
that shown clinically.  The examiners 
should reconcile the findings of the 
November 2004 and March 2006 VA 
examinations with regard to the issue of 
additional limitation of motion during 
flare up of cervical spine disability.

The orthopedic examiner should indicate 
whether the veteran's age, body habitus, 
neurologic disease, or other factors not 
the result of disease or injury of the 
spine, affect his normal range of motion 
of the cervical spine.

The neurological examiner should identify 
any symptoms (including, but not limited 
to, any paresthesia or other neurological 
pathology in the veteran's upper 
extremities) due to disc syndrome and 
describe the nerve(s) affected, or 
seemingly affected, by nerve root 
compression.  The examiner should 
specifically offer an opinion as to 
whether the veteran's complaints of 
paresthesias in the fingers are due to 
his cervical spine disability.  The 
neurologist should note the total 
duration of any incapacitating episodes 
of disc syndrome in the cervical spine.  
(An incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.) 

3.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
including in particular the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, implement corrective 
procedures.  

4.  Thereafter readjudicate the claim.  
If any benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.   

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



